ORDER

PER CURIAM.
Defendant Timothy Rucker appeals from the judgment entered on his conviction by a jury of murder in the first degree, in violation of Section 565.020.1 RSMo (1994), armed criminal action, in violation of Section 571.015 RSMo (1994), and burglary in the first degree, in violation of Section 569.160 RSMo (1994). The trial court found he was a prior and persistent offender and sentenced him to life imprisonment without the possibility of probation or parole, a concurrent term of life imprisonment, and a consecutive term of life- imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).